Citation Nr: 1709209	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 2015, for the grant of service connection for splenic marginal zone B-cell non-Hodgkin's lymphoma.

2.  Entitlement to special monthly compensation based on housebound prior to September 23, 2015. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This decision granted service connection for splenic marginal zone B-cell non-Hodgin's lymphoma and assigned a 100 percent disability evaluation, effective as of September 23, 2015.  Special monthly compensation based on housebound criteria being met was also granted, effective as of September 23, 2015.  VA received a notice of disagreement in April 2016 seeking entitlement to earlier effective dates for the previously noted benefits.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

Before the Board promulgated a decision in this appeal, the Veteran died in January 2017.


CONCLUSION OF LAW

Due to death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency of this appeal.  As a matter of law, claims do not survive the claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed Reg. 52, 977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).  
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b)).  A person eligible for substitution includes, "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this dismissal).  See 38 C.F.R. § 3.1010 (b).


ORDER

The appeal is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


